Citation Nr: 0530764	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  01-08 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1971 to January 
1973.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the regional office (RO) has most recently addressed 
the claim for service connection for residuals of a back 
injury on a de novo basis, the record reflects a previous 
final denial of this claim in April 1976.  Therefore, the 
Board finds that it is required to address this claim on a 
new and material basis pursuant to Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  The Board further notes that such 
action could not be considered prejudicial to the veteran, as 
the RO afforded the veteran with greater evidentiary review 
than that to which he may have been entitled.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board further notes that while the record permits the 
reopening of the claim for service connection for residuals 
of a back injury, it finds that additional development is 
warranted with respect to this issue and the issue of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  These issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for residuals of a back 
injury was denied by an April 1976 RO determination which was 
not appealed.

2.  The evidence received since the April 1976 RO 
determination pertinent to the claim for service connection 
for residuals of a back injury is neither cumulative nor 
redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1976 RO determination which denied a claim for 
service connection for residuals of a back injury is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2005); 38 C.F.R. § 3.156 (2001); 38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. § 19.153 (1974).

2.  New and material evidence has been submitted since the 
April 1976 RO determination with respect to the claim for 
service connection for residuals of a back injury, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2005); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that since it has determined 
that the evidence supports the reopening of the veteran's 
claim, any lack of notice and/or development under the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA), cannot be considered 
prejudicial to the veteran, and remand for additional notice 
and/or development would be an unnecessary use of Department 
of Veterans Affairs (VA) time and resources.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was amended in 2001.  See 38 C.F.R. § 3.156(a) 
(2005).  However, as was noted earlier, that amendment 
applies only to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since this claim was received before that date (September 
1999), the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the April 1976 
RO determination, new and material evidence would consist of 
medical evidence showing treatment for back complaints during 
active service, since the RO specifically noted that "[i]n 
the absence of any evidence showing treatment for a back 
injury in service, your claim must be denied."  
Parenthetically, the Board would note that it is unclear 
whether all of the service medical records were of record at 
the time of the April 1976 RO determination, and that 
therefore the Board will give the veteran the benefit of the 
doubt, and find that service medical records that do reveal 
treatment for back complaints during service were not of 
record at the time of the April 1976 decision, and can 
therefore constitute new and material evidence to reopen the 
claim.  

Consequently, the Board will conclude that the service 
medical records documenting in-service treatment of back 
complaints bear directly and substantially on the specific 
matter under consideration, are neither cumulative nor 
redundant, and by themselves or in combination with other 
evidence are so significant that they must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the Board concludes that the claim for service connection for 
residuals of a back injury is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for residuals of a 
back injury is reopened.


REMAND

Having determined that the claim for service connection for 
residuals of a back injury should be reopened, the Board has 
preliminarily reviewed the claim on the merits, and has 
determined that while there is post-service medical evidence 
showing that the veteran sustained a compression fracture at 
T8 due to a motorcycle accident that occurred approximately 
14 months after his discharge from service, there is also X-
ray evidence of a mild compression deformity at T3 in April 
1993 and September 2002, and complaints indicated during 
service include November 1971 back pain involving the lower 
thoracic area.  Consequently, the Board finds that the 
veteran should be afforded an appropriate VA examination for 
the purpose of obtaining an opinion as to whether it is at 
least as likely as not that any current back disorder is 
related to his period of active service.

With respect to the claim for service connection for a 
psychiatric disorder, to include PTSD, the Board notes that 
the most recent VA mental disorders examiner concluded in 
April 2000 that the veteran did not have all the symptoms of 
PTSD.  However, the claims file contains a more recent 
October 2002 diagnosis of PTSD by a private physician where 
it was noted that all of the symptoms were found, and an even 
more recent medical statement from September 2005 reflects 
this examiner's opinion that the veteran's primary diagnosis 
is PTSD, a condition resulting from his military service in 
Vietnam in 1971-1972.

Thus, the Board concludes that there are sufficient current 
findings of PTSD that warrant further development as to this 
claim, and that this development should at least include 
additional efforts to confirm the veteran's claimed 
stressors.

First, the Board observes that the RO was advised of the 
unavailability of the veteran's Form DA 20 in March 1997, and 
following notification from the Center for Unit Records 
Research (CURR) in March and September 1998 that a copy of 
the veteran's Official Military Personnel File (OMPF) could 
be requested from the National Personnel Records Center 
(NPRC), there is no indication in the record that the RO ever 
took such action.  The September 1998 letter also noted that 
if the OMPF were not available, the RO could alternatively 
request a reconstruction of the OMPF by the reconstruction 
unit of the NPRC.  

Therefore, the Board finds that steps should now be taken to 
obtain the veteran's OMPF or reconstruction of the OMPF.

In addition, in the event that the RO is still not in receipt 
of additional evidence of the veteran's attachment to units 
other than as indicated on the veteran's DD Form 214 ("B Co 
1st Bn 50th Inf 2d Armd Div"), the Board finds that the 
veteran's allegation that his unit was exposed to rocket and 
mortar attack in 1972 requires that at least one effort 
should be made to verify whether "B Co 1st Bn 50th Inf 2d 
Armd Div" was exposed to rocket and mortar attack in Vietnam 
while the veteran was attached to it.

Accordingly, this case is remanded for the following action:

1.  Appropriate steps should be taken to 
obtain the veteran's OMPF or 
reconstruction of the OMPF from NPRC.

2.  The veteran should be asked to 
provide to the best of his ability a 60 
day time frame during 1972, at which time 
he maintains that his unit was subjected 
to enemy fire in Vietnam while he was 
attached to it.  The veteran is advised 
that this information is vitally 
necessary to obtain supportive evidence 
of alleged stressful events and that he 
must be as specific as possible because 
without such details, search for 
verifying information would be difficult 
or impossible.  

3.  If the veteran provides a 60 day time 
frame as noted above, an effort should be 
made to contact CURR and request that 
CURR research the unit histories for "B 
Co 1st Bn 50th Inf 2d Armd Div" and any 
other unit to which the veteran was 
attached during that time period to 
determine whether it was subjected to 
rocket and mortar fire at that time.  
Even if the NPRC does not provide 
additional unit information, CURR should 
still be contacted to determine whether 
"B Co 1st Bn 50th Inf 2d Armd Div" was 
subjected to rocket and mortar fire 
during the 60 day time frame provided by 
the veteran.

4.  The veteran should also be afforded 
an appropriate examination to determine 
the etiology of any current back 
disorders.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
back disorder is related to the veteran's 
period of active service.

5.  After the completion of any 
development deemed appropriate (including 
additional VA medical examination with 
respect to PTSD) in addition to that 
requested above, the issues of 
entitlement to service connection for 
residuals of a back injury and a 
psychiatric disorder, to include PTSD, 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


